Citation Nr: 0826070	
Decision Date: 08/04/08    Archive Date: 08/13/08

DOCKET NO.  06-30 489	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for atrial 
fibrillation, claimed as due to Agent Orange exposure or as 
secondary to post-traumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 30 percent for PTSD.

3.  Entitlement to a rating in excess of 30 percent for neck 
and chin scars.

4.  Entitlement to a rating in excess of 10 percent for 
stricture of the vocal cords.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Bredehorst

INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1967 to June 1969.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from a February 2006 
rating decision by the Waco RO that denied service connection 
for atrial fibrillation and continued a 30 percent rating for 
PTSD, a 10 percent rating for scars, and a 0 percent rating 
for vocal cord stricture.  A March 2006 rating decision 
increased the rating for the scars to 30 percent (effective 
from the date of claim for increase); and an August 2006 
Decision Review Officer decision found clear and unmistakable 
error in the February 2006 rating, and assigned a 10 percent 
rating for vocal cord stricture (effective from 1969).  

The matters of the ratings for face and neck scars and vocal 
cord stricture are being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC. VA will notify 
the veteran if any action on his part is required.


FINDINGS OF FACT

1.  Atrial fibrillation was not manifested in service or in 
the first postservice year, and such symptom is not shown to 
be related to the veteran's service (including as due to 
exposure to Agent Orange) or to his service connected PTSD.

2.  The veteran's PSTD is reasonably shown to be productive 
of occupational and social impairment with reduced 
reliability and productivity, but not productive of 
deficiencies in most areas.


CONCLUSIONS OF LAW

1.  Service connection atria fibrillation is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West, 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.310 (2007).  
2.  A 50 percent rating is warranted for the veteran's PTSD.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code (Code) 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide.  See; 
38 C.F.R. § 3.159(b)(1)(including as amended effective May 
30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
U.S. Court of Appeals for Veterans Claims (Court) held that 
the notice requirements of the VCAA applied to all 5 elements 
of a service connection claim (i.e., to include the rating 
assigned and the effective date of award).  In Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), the U.S. Court of Appeals 
for Veterans Claims (Court) held that in an increased rating 
claim, VCAA notice must include with some specificity notice 
of what evidence is needed to support the claim.  

An August 2005 letter (prior to the RO's initial adjudication 
of the claims) informed the veteran of evidence and 
information necessary to substantiate his claims, the 
information required of him to enable VA to obtain evidence 
in support of his claims, the assistance that VA would 
provide to obtain evidence and information in support of his 
claims, and the evidence that he should submit if he did not 
desire VA to obtain such evidence on his behalf.  A May 2006 
letter notified him of disability ratings and effective dates 
of awards.  While this notice was not provided prior to the 
initial adjudication, there is no prejudice as to the timing 
of the notice since service connection for a heart disability 
is being denied.  

Regarding the claim pertaining to the rating for PTSD, the 
Board notes that the August 2005, May 2006, and February 2007 
notice letters do not contain the level of specificity set 
forth in Vazquez-Flores v. Peake, supra.  This is a 
procedural defect; however, the Board finds that such defect 
does not prejudice the veteran  because of evidence of actual 
knowledge on his part of what is necessary to substantiate 
his claim.   See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).   The notice letters informed him that there must 
be lay or medical evidence that his PTSD had worsened and 
reflect the impact of his symptoms on employment.  His 
substantive appeal reflects that he has been aware that a 
worsening of symptoms should be shown.  He requested to be 
re-examined by VA, and ultimately such examination was 
conducted.  Information he gave during his VA examinations 
included recounting his symptoms and the effect they had on 
his employment and daily life.   In August 2007, he indicated 
that he had no additional evidence or information to submit; 
thereafter, claim was readjudicated.  See August 2008 SSOC.  
Neither the veteran nor his representative has alleged that 
notice in this matter was less than adequate.  

The veteran's service treatment records (STRs) are associated 
with his claims file.  The RO has obtained all 
pertinent/identified records that could be obtained, and all 
evidence constructively of record has been secured.  The 
veteran has been examined by VA on several occasions.  
Evidentiary development is complete to the extent possible. 
VA's duty to assist is met.

II. Service Connection for Atrial Fibrillation

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303. 

Where cardiovascular disease is manifest to a compensable 
degree within one year after service, shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
C.F.R. §§ 3.307, 3.309.  Service connection is also warranted 
for disability that is proximately due, or the result of (or 
was aggravated by) a service connected disability.  38 C.F.R. 
§ 3.310.  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

If a veteran was exposed to a herbicide agent (to include 
Agent Orange) during active military, naval or air service 
and has contracted an enumerated disease to a degree of 10 
percent or more at any time after service (except for 
chloracne and acute and subacute peripheral neuropathy which 
must be manifested within a year of the last exposure to an 
herbicide agent during service), the veteran is entitled to a 
presumption of service connection even though there is no 
record of such disease during service.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.307, 3.309(e).  The enumerated diseases are 
chloracne or other acneform diseases; Type II diabetes; Non- 
Hodgkin's lymphoma; Hodgkin's disease; chronic lymphocytic 
leukemia; multiple myeloma; acute and subacute peripheral 
neuropathy; porphyria cutanea tarda; respiratory cancers; and 
certain types of soft-tissue sarcoma.  38 U.S.C.A. § 1116; 38 
C.F.R. §§ 3.307(a)(6)(iii), 3.309(e), 3.313.  Veterans who, 
during active service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, shall be presumed to have been exposed to an 
herbicide agent, unless there is affirmative evidence of non- 
exposure.  38 U.S.C.A. §§ 1116; 38 C.F.R. § 3.307.

VA, under the authority of the Agent Orange Act of 1991, has 
determined that a presumption of service connection based on 
exposure to herbicides in the Republic of Vietnam during the 
Vietnam era is not warranted for disorders which are not 
enumerated by regulation.  See 64 Fed. Reg. 59232, 59236-37 
(1999).

The Federal Circuit has held that if a claimed disorder is 
not included as a presumptive disorder, then direct service 
connection may be established by evidence demonstrating that 
the disease was in fact "incurred" during service.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

The veteran's STRs are silent for any mention of atrial 
fibrillation.

Atrial fibrillation was not noted on August 1969 or October 
1997 VA examinations.  

In September 2004, the veteran expressed concern about having 
heart disease as several family members were ill.  He denied 
having chest pain, but reported a recent diagnosis of 
hypertension.  On cardiovascular system evaluation cardiac 
rate and rhythm were.  A July 2005 progress note reveals that 
on cardiovascular system evaluation the veteran's heart rate 
was irregular and tachycardic.  ECG revealed atrial 
fibrillation.  A September 2005 cardiac electrophysiology 
note reflects that the veteran had a two month history of 
atrial fibrillation; and was currently on medication and 
asymptomatic but his heart rate was not well controlled.  
There were no prior cardioversions.  A June 2006 treatment 
record notes that the veteran spontaneously cardioverted back 
to sinus rhythm in January 2006.

On April 2007 VA examination, the examiner reviewed the 
veteran's claims file, noted the veteran's history of 
hypertension and atrial fibrillation, and noted that the 
veteran was not taking medication for his PTSD.  The 
impression was paroxysmal atrial fibrillation presently 
controlled with atenolol.  He opined, in essence, that the 
veteran's atrial fibrillation was unrelated to his PTSD.  

As atrial fibrillation (or underlying pathology for such 
symptom) was not manifested in service or in the first 
postservice year (and it is not alleged otherwise), service 
connection for a disability manifested by atrial fibrillation 
on the basis that such disability became manifest in service 
and persisted, or on a presumptive basis (for cardiovascular 
chronic disease under 38 U.S.C.A. § 1112) is not warranted.  

Atrial fibrillation was not diagnosed until 2005, and there 
is no competent (medical) evidence to suggest that such 
disability is related to the veteran's service.  
Significantly, a lengthy time interval between service and 
the first postservice clinical notation of complaints or 
symptoms of the disability for which service connection is 
sought is, of itself, a factor for consideration against a 
finding that the disability is related to service.  See 
Maxson v. Gober, 230 F.3d. 1330, 1333 (Fed. Cir. 2000) (in a 
claim alleging that a disability was aggravated by service).   

The veteran has raised two alternate theories of entitlement 
to this benefit sought, i.e., that it is due to Agent Orange 
exposure or secondary to service connected PTSD.  In that 
regard it is noteworthy that although the veteran served in 
Vietnam (and is presumed to have been exposed to herbicides 
(including Agent Orange) in service), atrial fibrillation is 
not a disease enumerated in 38 C.F.R. § 3.309(e), and the 
presumptive provisions of 38 U.S.C.A. § 1116 do not apply.  
Furthermore, there is no competent evidence that shows (or 
suggests) that the atrial fibrillation might be related to 
Agent Orange exposure.  See Combee, supra.  Because the 
veteran is a layperson, his own opinion in this matter is not 
competent evidence.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  

As to the contention that the veteran's atrial fibrillation 
is related to his PTSD, a VA examiner has specifically opined 
that it is not.  There is no competent evidence to the 
contrary.  The veteran has not presented any medical opinion 
or treatise evidence to support this theory.  Once again, his 
own opinion in this matter is not competent evidence.  See 
Espiritu, supra.  

In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against this claim, and that 
it must be denied.  

III. Rating for PTSD

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R.  Part 4.  Separate diagnostic 
codes identify the various disabilities.

PTSD warrants a 100 percent rating where there is total 
occupational and social impairment due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Code 9411.

A 70 percent rating is warranted for PTSD where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Id.

A 50 percent rating is warranted for PTSD where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

A 30 percent rating is warranted when a veteran has 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  Id.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  38 C.F.R. § 
4.126(a).  The rating agency shall assign an evaluation based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination.  Id.  However, when evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation on the basis of social impairment.  38 
C.F.R. § 4.126(b).

The Court has held that "staged" ratings may be appropriate 
in an increased rating claim where the factual findings show 
distinct time periods when the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  

The veteran served in combat (he was awarded two Purple Heart 
medals).  Service connection for PTSD was granted in December 
1997.  The instant claim for increase was determined to have 
been received in July 2005.  

A July 2005 VA progress note reflects that on brief 
psychiatric evaluation the veteran was appropriate and 
pleasant.  

On November 2005 VA examination, the veteran reported that he 
was single and that had held various jobs over the years, 
with the longest period of employment as a manger at a 
company that sold animal fences.  He had frequent contact 
with his family, and was accompanied to the examination by 
his sister and niece.  He also indicated that he had friends.  
He had not had any psychiatric hospitalizations or treatment, 
and was not on psychiatric medication.  He complained of 
sleep difficulty once a week, occasional nightmares, 
jumpiness, and being nervous and anxious in crowds.  His 
recreational activities included hunting, fishing, and 
sketching.  He indicated that his PTSD symptoms did not 
adversely affect his employment.  It was noted that his 
ability to communicate was good, and that he had no cognitive 
problems.  He appeared to be an interested and enthusiastic 
man' the examiner commented that the mental status 
examination revealed nothing in particular.  The GAF (Global 
Assessment of Functioning) score was considered to be 65 (or 
higher) because he did not appear to be too bothered by his 
PTSD symptoms.  He examiner noted that the veteran's symptoms 
did not appear to adversely influence the veteran socially or 
occupationally.

On August 2007 VA examination, the veteran reported that he 
had not been treated for PTSD because he preferred to deal 
with it in his own way.  He retired from his job in 2005.  He 
had a sister and good friends that were very supportive.  His 
leisure activities included art, crafts, hunting, and 
fishing.  He denied drug or alcohol abuse, psychiatric care, 
assaults or assaultive behavior, and suicide attempts.  There 
was no evidence of an impairment of thought process or 
communication.  The veteran endorsed audio hallucinations in 
that he stated that he could actually hear someone sneaking 
up on him.  He maintained personal hygiene and other basic 
ADLs, and his memory was the similar to that of his peers.  
He had no obsessive or ritualistic behavior, panic attacks, 
or significant impaired impulse control.  When asked to rate 
his level of impairment on a scale of 1 to 10, he rated his 
as an 8 and indicated that he had daily depression.  He 
complained of recurrent intrusive images or thoughts and 
dreams of his trauma, diminished interest or participation in 
activities, feelings of detachment or estrangement from 
others, and a restricted range of affect.  He reported sleep 
difficulty, irritability or outbursts of anger, 
hypervigilance, and exaggerated startle response.  He had a 
daily depressed mood, insomnia or hypersomnia, and 
psychomotor agitation or retardation.  A GAF score of 52 was 
assigned.  The veteran reported that when he was employed he 
was easily irritated by co-workers including his boss and 
that he chose to leave his last job over conflict with his 
boss.  He indicated that he was very hypervigilant after 
discharge and that family knew not to touch him or he might 
attack.  They also knew they had to be careful not to trigger 
his temper.  He avoided crowds and situations were he had to 
be around groups of strangers and he indicated that he did 
not feel safe unless he was at home.  Other than an archery 
club he joined, his recreational activities were very 
solitary.  

Symptoms of the veteran's PTSD appear to have been 
progressing; the greatest level of impairment shown was on 
August 2007 VA examination.  At that time it was noted (and 
apparently accepted as consistent with evaluation) that 
irritability associated with PTSD caused conflict at work, 
some degree of isolation and hypervigilance.  The GAF score 
assigned was 52 (which under DSM-IV reflects moderate 
symptoms with moderate difficulty in social, occupational, or 
school functioning).  Such findings reasonably reflect 
occupational and social impairment with reduced reliability 
and productivity, warranting a 50 percent rating under Code 
9411.

A rating in excess of 50 percent is no warranted as there is 
no competent evidence of symptoms such as suicidal ideation, 
obsessional rituals, illogical, obscure or irrelevant speech, 
near-continuous panic or depression, impaired impulse 
control, neglect of appearance, or other symptoms of like 
gravity resulting in occupational or social impairment with 
deficiencies in most areas.  



ORDER

Service connection for atrial fibrillation is denied.

A 50 percent rating is granted for the veteran's PTSD, 
subject to the regulations governing payment of monetary 
awards.   


REMAND

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) the Court 
found that VCAA notice for an increased-compensation claim, 
under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159, must include, 
at a minimum, notification that in order to substantiate a 
claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Further, if the Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  The notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask the Secretary to obtain) that are 
relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  Id.  

The record does not reflect that the veteran has been 
notified of all of these criteria with respect to his claims 
seeking increased ratings for scars and vocal cord stricture 
or that he actual knowledge of all the information VA is 
required to provide.  While he expressed understanding of 
some criteria for substantiating these increased rating 
claims, the RO will have opportunity to provide formal notice 
on remand.

The veteran's chin and neck scars are rated 30 percent based 
on disfigurement.  On November 2005 VA examination, the 
examiner commented that there was some limitation of motion 
of the veteran's neck due to one of the scars; the degree of 
limitation was not noted.  Under 38 C.F.R. § 4.118, Code 
7805, scars may also be rated based on limitation of the 
affected part.  The medical evidence consequently is 
insufficient to determine whether the veteran may be assigned 
a separate rating for limitation of motion due to the scar 
(without violating the prohibition against pyramiding).  See 
38 C.F.R. § 4.14.

Accordingly, the case is REMANDED for the following action:

1.  With respect to his neck and chin 
scars and vocal cord stricture, the RO 
must provide the veteran the Vazquez-
Flores v. Peake-mandated notice required 
in increased compensation claims 
(outlined above).  The veteran and his 
representative should have the 
opportunity to respond. 

2.  The RO should then arrange for a VA 
examination of the veteran's neck to 
determine the severity of his scars.  The 
veteran's claims folder must be reviewed 
by the examiner in conjunction with the 
examination.  All findings should be 
described in detail.  Inasmuch as a 
previous examiner noted that a neck scar 
caused some limitation of neck motion 
(but did not specify the degree), the 
examiner should specifically report the 
degree of any limitation of neck motion 
that results from the scars.  

3.  The RO should then re-adjudicate the 
remaining claims, to include 
consideration of the possibility of 
"staged" ratings, if indicated by facts 
found.  If either remains denied, the RO 
should issue an appropriate SSOC and 
afford the veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


